Title: 2 Wednesday.
From: Adams, John
To: 


       Went to Spencer in the afternoon.—When we come into the World, our minds are destitute of all Sorts of Ideas. Our senses inform us of various Qualities in the substances around us. As we grow up our Acquaintance with Things enlarges and spreads. Colours are painted in our minds through our Eyes. All the various Modulations of Sounds, enter by our Ears. Fragrance and Fœtor, are perceived by the Smell, Extention and Bulk by the Touch. These Ideas that enter simple and uncompounded thro our Senses are called simple Ideas, because they are absolutely one and indivisible. Thus the Whiteness of Snow can not be divided or seperated into 2 or more Whitenesses. The same may  be said of all other Colours. It is indeed in our Power to mix and compound Colours into new and more beautiful Appearances, than any that are to be found in Nature. So We can combine various Sounds into one melodious Tune. In Short we can modify and dispose the Simple Ideas of Sensation, into whatever shape we please. But these Ideas can enter our minds no other Way but thro the senses. A man born blind will never gain one Idea of Light or Colour. One born deaf will never get an Idea of sound.
      